358 F.2d 548
Jasper Marshall CLAYTON, Appellant,v.William J. STONE, Appellee.
No. 19933.
United States Court of Appeals District of Columbia Circuit.
March 16, 1966.

Messrs. Edmund E. Fleming and Jonathan A. Weiss, Washington, D. C., were on the pleadings for appellant.
No appearance for appellee.
Before BAZELON, Chief Judge, BURGER, Circuit Judge, and BASTIAN, Senior Circuit Judge, in Chambers.
ORDER
PER CURIAM.


1
On consideration of appellant's "suggestion of mootness", it is


2
Ordered by the court that this appeal is dismissed.


Separate Statement of Chief Judge Bazelon


3
BAZELON, Chief Judge.


4
In this petition for writ of habeas corpus, Jasper Clayton, age 15 alleges that 1) he is detained in the Receiving Home for Children without any finding of probable cause that he committed a law violation, 2) the Juvenile Court failed to inquire into available alternatives to detention in the Receiving Home pending trial on the law violation charge, and 3) the Receiving Home is an unsuitable place of detention. The District Court, after a hearing, dismissed the petition and petitioner appealed.


5
Following oral argument in this Court, the Juvenile Court released petitioner in the custody of his maternal grandmother in South Carolina. Since the detention from which petitioner sought release no longer exists, I agree that the serious issues raised by his petition are now moot.


6
An appeal from the denial of a petition raising substantially the same issues was similarly mooted while pending in this court. See Elmore v. Stone, D.C.Cir., 355 F.2d 841, Order of January 7, 1966. If a substantial and recurring issue is repeatedly mooted before it can be adjudicated, a federal court is not without power to decide the issue in an appropriate case. See Southern Pac. Terminal Co. v. ICC, 219 U.S. 498, 515, 31 S. Ct. 279, 55 L. Ed. 310 (1911). See also Diamond, Federal Jurisdiction to Decide Moot Cases, 94 U.Pa.L.Rev. 125, 135-37 (1946).